Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This is a response to papers filed on January 14, 2021.   Claim 118 has been amended; claims 126 and 131, canceled.  No claim has been newly added.  Accordingly, claims 118-125 and 127-130 are pending in the application and under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 02/05/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements are fully considered by the examiner. The foreign language references, are only considered to the extent where an English translation available or where the examiner understands that language. A signed copy of form 1449 is enclosed herewith. 

Withdrawn Claim Rejections - 35 USC § 112 second paragraph
The rejection of claims 118-125 and 127-130 under 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of amendments dated 01/14/21. 

Withdrawn Claim Rejections - 35 USC § 112 fourth paragraph

The rejections of claims 126 and 131 under 35 U.S.C. pre-AIA  35 U.S.C. 112, 4th paragraph is hereby withdrawn in view of amendments dated 01/14/21. 

Applicant’s amendments dated 01/14/2021 necessitate the new grounds of rejection set forth below.

Claim Rejections – First Paragraph of pre-AIA  35 U.S.C. 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 118-125 and 127-130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cardiovascular disease or injury in a subject by orally administering a composition comprising an aqueous component comprising dissolved Xe gas, a portion of the Xe gas being encapsulated with a water-soluble polymer, wherein the water-soluble polymer comprises alpha-cyclodextrin, beta-cyclodextrin, and/or gamma-cyclodextrin., does not reasonably provide enablement for  preventing cardiovascular disease or injury in a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
This rejection is based on the absence of an enabling disclosure for the method of preventing cardiovascular disease or injury in a subject by orally administering a composition comprising a substantially an aqueous component comprising dissolved Xe gas, a portion of the , and/or gamma-cyclodextrin.
When given the broadest reasonable interpretation, in view of the as filed specification, the claims encompass a method of preventing cardiovascular disease or injury in a subject by orally administering a composition comprising a substantially an aqueous component comprising dissolved Xe gas. The broadest reasonable interpretation of the term “a subject” in claim 1 encompass a human being and an animal (e.g. mice and rats), who is either healthy or has certain conditions, old or yang, male or female.  The water-soluble polymer, alpha-cyclodextrin, beta-cyclodextrin, and/or gamma-cyclodextrin is interpreted as not limited to native form of cyclodextrin, but also including nano-sponges or any other forms.  The he method of preventing cardiovascular disease or injury implies reducing the risk of any form of cardiovascular disease or injury in any human individual. However, the specification does not provide an enabling disclosure for methods of preventing cardiovascular disease or injury implies reducing the risk of any form of cardiovascular disease or injury following orally administering of an aqueous component comprising dissolved Xe gas, a portion of the Xe gas being encapsulated with a water-soluble polymer (assuming an effective amount of thereof) as broadly claimed.  That is orally administering n aqueous component comprising dissolved Xe gas to any human individual with the risk of cardiovascular disease or injury and resulting in a sustained reduction of such risk for an indefinite period of time.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
	As evidenced by Silverman (see attached non-patent literature), Daptomycin is approved in September 2003 for treatment of complicated skin and skin-structure infections. Phase 3 clinical trials were also conducted for the treatment of hospitalized patients with community acquired pneumonia (CAP). Despite potent bactericidal activity (MIC90, 0.06 mg/mL) against Streptococcus pneumoniae, the most common gram-positive pathogen in this indication, daptomycin (4 mg/kg every 24h) failed to achieve statistical non-inferiority against the comparator, ceftriaxone (2 g every 24 h). Clinical efficacy in the pneumonia trial was 79% for daptomycin and 87% for ceftriaxone. The potential reasons for this outcome were investigated in a series of rodent-infection models, leading to the development of a novel in vitro susceptibility assay designed to better mimic the physiology of the lung.
	As evidenced by Huntjens (see attached non-patent literature), a few technical limitations had to be overcome to address the underlying research question on the correlation between drug effect in vivo and in vitro, within and between species.  Huntjens have developed a population PK model to infer drug exposure at the sampling times in these experiments given that in vivo st para. of right-hand column of page 402). 
	The specification discloses preparation of Xe-rich-water in water and caging with hydroxypropyl-beta-cyclodextrin (hp-beta-CD) in water (see [00157] on page 49 of the specification as filed).  The specification also discloses the animals used are mice (see [00159] on page 49; [00169] on page 52, and [00174] on page 53 of the specification as filed). The specification shows data from initial studies demonstrated that the inclusion of Xenon into 20 cyclodextrin (hp-beta-CD) is highly related to pressure (FIG. 10C) and temperature (FIG. 10D).  No other species of animal is tested, let alone human trials.  Therefore, the results of mice studies may not be extended to other species of subject and particularly, a sustained risk reduction for getting a cardiovascular disease or injury in patients for an indefinite period of time.
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses methods for administering an aqueous component comprising dissolved Xe gas to mice resulting in a beneficial effects of oral Xe delivery for cardiovascular systems ([00153] on page 46 of the specification as filed).  However, the specification does NOT discloses methods for administering an aqueous component comprising dissolved Xe gas to other species of animal including human individual with the risk of cardiovascular disease or injury and resulting in a sustained reduction of such risk for an indefinite period of time.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to t preventing cardiovascular 
Therefore, in view of the art recognized high level of unpredictability prevention of cardiovascular disease or injury in a subject, particularly the correlation between the in vitro and in vivo data, and the large quantity of research required to define the unpredictable variables, and the lack of guidance provided in the specification regarding the indefinite and sustained reduction of risk in any population of patients, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 118-125, 127-130 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dingley et al. (“Dingley”, WO 2002/45721 A1; published June 13) in view of Esencan et al (“Esencan”, non-patent literature, Medical gas research, vol. 3, No. 4, 2013) and Spencer (EP 0587869 B1, published May 7, 1997).
Applicant claims a method for treating or preventing cardiovascular disease or injury in a subject, comprising orally administering to the subject a composition comprising an aqueous component comprising dissolved Xe gas, a portion of the Xe gas being encapsulated 
In addition, claim 118 of the instant application uses open-ended preamble “comprising”.  Thus, it allows for the presence of unrecited steps or components.
Dingley is directed to a noble gas complexes (title).  Dingley teaches that a complex including a noble gas, xenon, and an encapsulating agent for use as an infusion agent (claim 16 of Dingley and lines 6-7 of page 2/23, readable on the limitation of xenon in the instant claim 118).  Dingley also teaches that the encapsulating agent is a soluble Cyclodextrin (CD) polymer including α-, β- or γ- cyclodextrin or a derivative thereof (claim 8 of Dingley and lines 3-7 of page 8/23, readable on the limitation of the water-soluble polymer in the instant claim 118).  Dingley indicates that the formation of inclusion complexes between Xe and α-cyclodextrin is acknowledged in the state of art (lines 30-35 of page 4/23) and Xe/α-cyclodextrin complex in water is known (lines 30-32 of page 3/23, read on the limitation of aqueous component and solution in the instant claims 118); the ionic class of derivatives (anionic species like sulfo-butyl ether with various possible degree of substitution) are preferred encapsulating agents for parenteral administration (lines 10-13 of page 15/23, read on the limitation of detergent in the instant claim 124).  Additionally, Dingley summarizes the characteristics of the three CDs, gamma-cyclodextrin being the most soluble one in water (page 14/23, read on the species of CD in the instant claims 121 and 122).  Dingley states that that the magnitude of binding depends on several factors, e.g. charge of the guest, co-included solvent, temperature, etc. Among these factors, the size and geometry of the guest are the most important.  Furthermore, Dingley teaches that the use of highly-soluble chemically-modified cyclodextrins enables the use of not only Xe 
While teaching inhalation or infusion of xenon, Dingley does not expressly teach oral formulation nor cardiovascular benefit of xenon gas.  These deficiencies are cured by Spencer and Esencan, respectively. 
Spencer is directed to method of improving the aroma and flavor of stored beverages and edible oils Pharmaceutical excipients (title).  Spencer teaches that the method entails contacting the beverages (oral dosage) or edible oils during at least a portion of processing or storage thereof with noble gas, mixture of noble gases (the 3rd para. under the heading of Summary of the invention on page 4, implying orally administering in the instant claim 118).   Spencer indicates that the term “noble gas” means Kr, Ar, Ne or Xe (the 2rn para. under the heading of II on page 14, read on the limitation of Xe in the instant claim 118).  Spencer also teaches that 
    PNG
    media_image1.png
    75
    716
    media_image1.png
    Greyscale
(the 3rd full para. of page 15).  Spencer further teaches that the beverage being citrus fruit juice, orange juice and beer (claims 2-4 of Spencer, implying vitamin C, read on the limitation of vitamin and other excipients in the instant claim 125). 
Esencan is directed to Xenon in medical area (title).  Esencan links the neuroprotective role of xenon to cardiac arrest (CA, synonym heart failure, read on the limitation of the instant claim 119) which is one of the major causes of death in both United States and Europe (left-hand column on page 2 of 11).  Esencan teaches that the amount of Xenon used in different models is different, ranging from 20% to 70% (Table 1 on page 4of 11).  Esencan also teaches that Xenon 
It would have been obvious for one of ordinary skill in the art, at the time when the claimed invention made, to choose orally administering cyclodextrin-encapsulated xenon to treat a subject who has or is at risk for atherosclerosis, ischemic stroke, heart failure because it would have been "Obvious to try" based on the teachings of Spencer and Esencan. Spencer teaches oral formulation (e.g. beverage) while Esencan recognizes the myocardial protection property of Xenon.  Thus, one would have been a reasonable expectation that a method of orally administering a Xe-cyclodextrin composition to a subject would be successfully provide cardiovascular protection in a subject who has an atherosclerosis, ischemic stroke, or heart failure, thus successfully treating the subject. In conclusion, combination of the teachings Dingley, Spencer, and Esencan would have been combining prior art elements according to known methods to yield predictable results (see MPEP 2141 (III)(A)), especially absent evidence to the contrary. 
Regarding the specific concentration of Xe in claim 120, the type of cyclodextrin in claims 121-122, and the amount of cyclodextrin in claims 123, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Dingley have taught the properties (e.g. solubility in water) of CD and Esencan teaches that the amount of Xenon is ranging from 20% to 70%.  Thus, discovering the optimum CD and workable ranges by routine 
Regarding the subject in claims 127-129, it is believed (common knowledge) that everyone is at risk for atherosclerosis or stoke, particularly one having a high blood pressure due to improper diet, lack of excise, thus, when Xe-cyclodextrin composition is administered to anybody, the protective effect is necessarily present. Thus, treating and preventing a subject in claims 118, 127-129 would have been obvious.
Regarding providing reduced blood pressure in claim 130, it is considered inherent property of xenon gas. Once xenon-CD composition is administered to a subject, the same gas would necessarily exhibit the same property.  See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In conclusion, the invention as a whole, are unpatentable under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments filed 01/19/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
In response to applicant's arguments against the references individually (para. 1-3 on page 5 of the remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  It is believed that all the claim limitations have been addressed.  

 In response, as applicant admitted that Dingley discloses intravenous administration of a cyclodextrin-encapsulated xenon, addressing the issue of “to the bloodstream”. Spencer teaches noble gas, including xenon, could be formulated for oral administration (beverage). Furthermore, Esencan links the neuroprotective role of xenon to cardiac arrest (synonym heart failure).  As such, one of skill in the art would have a reasonable expectation of success that administration of aq. composition comprising Xe and CD would be effective in treating cardiovascular disease or injury. 
Applicant furfure argues (page 6 of the remarks) that the specification provides results demonstrating that the claimed methods have the unexpected ability to reduce myocardial ischemia, increase tolerance to ischemic stress, and decrease systolic and diastolic blood pressure.
In response, the so called “unexpected ability” to reduce myocardial ischemia is not unexpected as all because Esencan recognizes the links between neuroprotective role of xenon and cardiac arrest.  Thus, it would have been obvious to try using Xe for the very purpose.  In addition, the “unexpected ability” to reduce myocardial ischemia is not commensurate with the claimed scope because the animal used is mouse.  As set forth in 112(a) above, the term “a subject” is much broader than mice.
For these reasons, the claims are obvious over the cited references.

CONCLUSION
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Relevant Prior Art
1. Baumert, et al (WO 0222141, published 03/21/2002, the full patent application is provided by applicant as a form of IDS dated 05/29/2020) is provided, but, not cited in the rejection. 
Baumert is directed to Gaseous medicaments useful as cardiovascular, hypertensive, sedative or analgesic agents, for treating e.g. cardiovascular instability, comprise xenon (title).  

    PNG
    media_image2.png
    37
    601
    media_image2.png
    Greyscale
 Unfortunately, the document is in German. The only portion in English is the abstract (shown 
2. Vyas et al; title: cyclodextrin based novel drug delivery systems; J. Incl Phenom Macrocycl chem.; vol. 62, pp. 23-42, published online: 23 May 2008. 

    PNG
    media_image3.png
    174
    379
    media_image3.png
    Greyscale


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YANZHI ZHANG/Primary Examiner, Art Unit 1617